
	
		II
		110th CONGRESS
		1st Session
		S. 1972
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2007
			Mr. Schumer (for himself
			 and Mrs. Clinton) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Federal Power Act to modify a provision
		  relating to the siting of interstate electric transmission
		  facilities.
	
	
		1.Siting of interstate electric
			 transmission facilitiesSection 216 of the Federal Power Act (16
			 U.S.C. 824p) is amended—
			(1)in subsection
			 (b)—
				(A)in the matter
			 preceding paragraph (1), by striking subsection (i) and
			 inserting subsection (h); and
				(B)in paragraph
			 (1)—
					(i)in
			 subparagraph (B), by striking or at the end; and
					(ii)by
			 striking subparagraph (C) and inserting the following:
						
							(C)a State
				commission or other State entity that has authority to approve the siting of
				facilities has approved the siting of a proposed facility; or
							(D)a State
				commission or other State entity that has authority to approve the siting of
				facilities has unreasonably withheld a determination, or delayed making a
				determination, regarding the siting of a proposed facility for a period of not
				less than 2 years after the date on which the applicable permit application was
				filed;
							;
					(2)by striking
			 subsections (e) and (f);
			(3)by redesignating
			 subsections (c), (d), (g), (h), (i), (j), and (k) as subsections (d), (e), (f),
			 (g), (h), (i), and (j), respectively;
			(4)by inserting
			 after subsection (b) the following:
				
					(c)Effect of State
				actionThe Commission shall not issue a permit under this section
				if a State commission or other State entity has denied an application for a
				permit for the same project submitted to the State commission or other entity
				during the 2-year period beginning on the date on which the permit application
				is submitted to the State commission or other
				entity.
					;
				and
			(5)in subsection
			 (i)(2) (as redesignated by paragraph (3)), by striking Subsection
			 (h)(6) and inserting Subsection (g)(6).
			
